Judgment of the Supreme Court, New York County (Dorothy Cropper, J.), rendered on March 17, 1987, convicting defendant, upon his plea of guilty, of arson in the second degree and burglary in the second degree and sentencing defendant to concurrent indeterminate prison terms of from 8 Vs to 25 years for the arson count and from 5 to 15 years for the burglary count, is unanimously affirmed.
Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, Iv denied 72 NY2d 918.) Concur—Murphy, P. J., Carro, Milonas and Ellerin, JJ.